USCA4 Appeal: 22-2054      Doc: 16           Filed: 11/30/2022   Pg: 1 of 2




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 22-2054


        In re: BLAKE SANDLAIN,

                            Petitioner.



                          On Petition for Writ of Mandamus. (1:22-cv-00222)


        Submitted: November 23, 2022                                Decided: November 30, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Blake Sandlain, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-2054      Doc: 16         Filed: 11/30/2022     Pg: 2 of 2




        PER CURIAM:

               Blake Sandlain petitions for a writ of mandamus, alleging that the district court has

        unduly delayed in ruling on his 28 U.S.C. § 2241 petition. He seeks an order from this

        court directing the district court to act. The present record does not reveal undue delay in

        the district court. Accordingly, we deny the mandamus petition. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                     2